 


109 HR 4136 IH: To ensure that exports of Alaskan North Slope crude oil are prohibited.
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4136 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure that exports of Alaskan North Slope crude oil are prohibited. 
 
 
1.Reimposition of prohibition on exports of Alaskan North Slope crude oil 
(a)Repeal of provision authorizing exportsSubsection (s) of section 28 of the Mineral Leasing Act (30 U.S.C. 185(s)) is repealed. 
(b)Reimposition of prohibition on exportsSubsection (d) of section 7 of the Export Administration Act of 1979 (50 U.S.C. App. 2406(d)), and those provisions of that Act relating to the enforcement of such subsection, shall be effective, notwithstanding section 20 of that Act or any other provision of law that would otherwise allow exports of oil to which such section 7(d) applies. 
 
